Citation Nr: 1047602	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  08-35 194	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for right knee injury 
residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from November 1946 to November 
1949, and from September 1950 to November 1951.

This appeal to the Board of Veterans Appeals (Board) arises from 
a March 2008 rating action that denied service connection for 
right knee injury residuals.

In October 2010, the Veteran at the RO testified at a Board 
videoconference hearing before the undersigned Veterans Law Judge 
in Washington, D.C.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The competent and most persuasive medical opinion establishes 
no nexus between the veteran's current right knee arthritis first 
manifested many years post service, and his inservice right knee 
injury.


CONCLUSION OF LAW

The criteria for service connection for right knee injury 
residuals are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010)) essentially includes, upon the 
submission of a substantially-complete application for benefits, 
an enhanced duty on the part of the VA to notify a claimant of 
the information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
it defines the obligation of the VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the Board 
finds that all notification and development action needed to 
render a fair decision on the claim on appeal has been 
accomplished.

A January 2008 pre-rating RO letter informed the Veteran and his 
then-representative of the VA's responsibilities to notify and 
assist him in his claim, and notified him of what was needed to 
establish entitlement to service connection.  Thereafter, he was 
afforded opportunities to respond.  The Board thus finds that the 
Veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been provided ample 
opportunity to submit such information and evidence.  

Additionally, that 2008 RO letter provided notice that the VA 
would make reasonable efforts to help the Veteran get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information, and if needed, authorization to obtain them, and 
specified what evidence the VA had received, what evidence the VA 
was responsible for obtaining, to include Federal records, and 
what evidence the VA would make reasonable efforts to obtain.  
The Board thus finds that the January 2008 RO letter satisfies 
the statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by him and what 
evidence will be retrieved by the VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) the 
evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the evidence, 
if any, to be provided by him.  As indicated above, all 3 content 
of notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the VCAA 
be provided at the time that, or immediately after, the VA 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to the 
claimant.  In the matter now before the Board, the January 2008 
document fully meeting the VCAA's notice requirements was 
furnished to the Veteran before the March 2008 rating action on 
appeal.  

In the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all 5 elements of a service connection claim (veteran 
status, the existence of a disability, a connection between the 
veteran's service and that disability, the degree of disability, 
and the effective date pertaining thereto).  In this case, the 
Board finds that the appellant was notified of the degree of 
disability and the effective date information in the January 2008 
RO letter, and that this suffices for Dingess/Hartman.

Additionally, the Board finds that all necessary development on 
the claim currently under consideration has been accomplished.  
The RO, on its own initiative, has made reasonable and 
appropriate efforts to assist the appellant in obtaining all 
evidence necessary to substantiate his claim, to include 
obtaining available service medical and post-service VA and 
private medical records up to 2008.  He was afforded a 
comprehensive VA examination in October 2008.  In June 2010, the 
Veteran waived his right under 38 C.F.R. § 20.1304(c) (2010) to 
have the RO initially review additional evidence that he 
submitted in support of his claim.  A transcript of the veteran's 
October 2010 Board hearing testimony has been associated with the 
claims folder and considered in adjudicating this claim.  
Significantly, the Veteran has not identified, nor does the 
record otherwise indicate, any existing, pertinent evidence, in 
addition to that noted above, that has not been obtained.  

The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matter currently under consideration.  In May 2008, the 
St. Francis Hospital notified the Veteran that copies of 1994 
medical records of right knee surgery that he sought were 
unavailable, as they had been destroyed due to inactivity greater 
than 7 years.  The Veteran also reported that medical records of 
right knee treatment by Dr. G. M. were unavailable, as they had 
been destroyed after 10 years.  

Under these circumstances, the Board finds that the Veteran is 
not prejudiced by appellate consideration of the claim on appeal 
at this juncture, without directing or accomplishing any 
additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Such a determination requires a finding of current 
disability that is related to an injury or disease in service.  
Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992). Service connection also may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more during a 
period of war or during peacetime service after 31 December 1946 
and arthritis becomes manifest to a degree of 10% within 1 year 
from the date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though there 
is no evidence of it during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.   

The Veteran contends he currently suffers from right knee 
arthritis as a result of his January 1949 inservice injury, and 
that this is supported by competent medical opinion.  He gave 
testimony to this effect at the October 2010 Board hearing.

A review of the service medical records for the first period of 
active service discloses that the Veteran injured his right knee 
in early January 1949 while playing football.  Examination showed 
marked swelling with a patellar click.  There was full flexion, 
but not extension.  The knee improved rapidly under heat therapy.  
A possible meniscus tear was ruled out.  The Veteran was released 
fit for duty in mid-January.  The diagnosis was knee joint 
internal derangement.

November 1949 separation examination showed no significant 
abnormalities of the extremities, bones, joints, muscles, feet, 
and gait.  The examiner noted a history of treatment for right 
knee internal derangement in January 1949, and that there were no 
current defects.

A review of the service medical records for the second period of 
active service discloses that the Veteran denied a history of 
arthritis, bone, joint, or other deformity, and lameness on 
September 1950 entrance examination.  He gave a history of a 
"trick" or locked knee.  The examiner noted a history of a knee 
injury 2 years ago, with the knee periodically giving way for a 
few months.  This had caused no symptoms for the past 18 months, 
and was not considered disabling. Current examination showed no 
significant abnormalities of the extremities, bones, joints, 
muscles, feet, and gait. 

Received in June 2010 was a copy of a December 1950 letter that 
the Veteran wrote to his mother while in service, wherein he 
stated that he used a wrap which helped an unspecified knee.  In 
a copy of a February 1951 letter, the Veteran reported that he 
had injured an unspecified knee, and that he had to be careful 
about twisting it.

The lower extremities were normal on September 1951 separation 
examination.

Post service, on April 2008 examination by M. G., M.D., the 
Veteran gave a history of right knee problems that began in 
service in 1949 when he injured a ligament.  The knee initially 
got better with rest, with progressive swelling and pain since 
that time.  A past medical history of arthroscopic surgery in 
October 1994 was noted.  Current examination showed right knee 
varus deformity and a negative anterior drawer sign.  X-rays 
revealed some hypertrophic changes of the distal femur and 
proximal tibia, and some narrowing of the lateral joint 
compartment.  No fracture or malalignment was demonstrated.  The 
radiologist concluded that the findings were compatible with 
osteoarthritic changes of the lateral joint compartment of both 
knees.  The diagnosis was progressive knee pain with 
osteoarthritis related to trauma.

In an April 2008 letter, Dr. M. G. stated that the Veteran 
sustained a knee injury in service in 1949, and was told that it 
was a ligament injury at that time.  He opined that arthroscopic 
surgery for cartilage damage in 1994 was likely directly related 
to the inservice injury.  He had had progressive knee pain and 
deformity since that time.  X-rays confirmed that the right knee 
had advanced arthritis with a varus deformity.

On October 2008 VA orthopedic examination, the physician reviewed 
the veteran's medical records and claims folder, including the 
service medical records and Dr. M. G.'s April 2008 statement, and 
noted that no hospital medical records or operative reports of 
1994 arthroscopic surgery were available for review.  The Veteran 
gave a history of a right knee injury while playing football in 
service in 1949, with 14 days of heat treatment, and some 
problems ever since.  He denied intercurrent post-service injury.  
He stated that he had arthroscopic surgery in October 1994 due to 
right knee pain and swelling.  Current examination showed bony 
joint enlargement of both knees that was present more on the 
right.  There was mild varus deformity of both knees, and a mild 
bump below both knees consistent with Osgood-Schlatter's disease.  
X-rays revealed mild degenerative joint disease of both knees.  
The physician opined that there was less than a 50% probability 
that the veteran's right knee arthritis was caused by or a result 
of his 1949 inservice injury, as there was no documented evidence 
of any chronicity of knee problems from the time of service 
discharge until the 1994 arthroscopic surgery.  Rather, the 
current mild degenerative arthritis was more likely age-related.           
  
In reaching the conclusion that the most persuasive evidence is 
against the claim for service connection for right knee injury 
residuals, the Board accords great probative value to the October 
2008 VA physician's conclusion that there was less than a 50% 
probability that the veteran's right knee arthritis was caused by 
or a result of his 1949 inservice injury.  That opinion was 
arrived at after a thorough and comprehensive review of the 
claims folder containing service and post-service medical records 
and the veteran's actual medical history, and current examination 
of the Veteran and consideration of his military and post-service 
history.  In this regard, the Board considers the VA opinion that 
the veteran's current right knee arthritis is post-service in 
origin and age-related, rather than related to inservice trauma, 
to be of particular probative value, given the bilateral knee 
nature of his current arthritis.  See Nieves-Rodrigues v. Peake, 
22 Vet. App. 295 (2008) (the probative value of a medical opinion 
comes from when it is the factually accurate, fully articulated, 
and sound reasoning for the conclusion, not the mere fact that 
the claims folder was reviewed).  Thus, the Board finds the 
October 2008 VA physician's findings, observations, and 
conclusions to be dispositive of the question of service 
connection for right knee injury residuals, and that these most 
persuasive, expert medical observations and well-reasoned opinion 
militate against the claim.  See Hayes v. Brown,  5 Vet. App. 60, 
69-70 (1993) (it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri 
v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of 
medical evidence is based on an examiner's knowledge and skill in 
analyzing the data, and the medical conclusion he reaches; as is 
true of any evidence, the credibility and weight to be attached 
to medical opinions are within the province of the Board).

In reaching this determination, the Board has also considered Dr. 
M. G.'s April 2008 examination report and statement wherein he 
opined that the veteran's 1994 arthroscopic surgery for cartilage 
damage and current right knee arthritis were likely directly 
related to his inservice right knee injury.  However, in linking 
the veteran's right knee disability to his military service and 
post-service surgery, there is no indication of what, if any, 
pertinent medical records Dr. M. G. reviewed in arriving at his 
purely conclusory opinion.  There is no evidence that he ever 
reviewed the claims folder with the service medical records, or 
actual records of October 1994 right knee arthroscopic surgery, 
which are unavailable.  Moreover, Dr. M. G. did not account for 
the fact that the Veteran currently has arthritis of both knees, 
not just the right knee, thus discounting the likelihood of a 
traumatic origin of the right knee arthritis.  Thus, the Board 
finds that the April 2008 medical report does not provide 
persuasive support for the veteran's claim that his current right 
knee arthritis is related to his inservice knee injury.
   
The Board is also required to render a finding with respect to 
the competency and credibility of the lay evidence of record.  
See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  
Competent, credible lay evidence could be, in and of itself, 
sufficient to establish an elemental fact necessary to support a 
finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 
1372, 1376 (2007).  As a fact finder, the Board is obligated to 
determine whether lay evidence is credible in and of itself.  The 
Board cannot determine that lay evidence lacks credibility solely 
because it is unaccompanied by contemporaneous medical evidence, 
but it may consider a lack of contemporaneous medical evidence as 
one factor in determining the credibility of lay evidence.  
Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 
2006).  Credibility is a factual determination going to the 
probative value of the evidence, to be made after the evidence 
has been admitted or deemed competent.  Cartwright v. Derwinski, 
2 Vet. App. 24 (1991).  Board determinations with respect to the 
weight and credibility of evidence are factual determinations 
going to the probative value of the evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994).

In addition to the medical evidence, the Board has considered the 
appellant's assertions and October 2010 hearing testimony, as 
well as the June 2010 statements of several family members; 
however, such do not provide a basis for allowance of the claim.  
While the appellant and his family may believe that his right 
knee arthritis is related to his inservice right knee injury, the 
Board has determined that the most persuasive medical evidence 
does not support such contention.  The Board emphasizes that the 
appellant and his family are competent to offer evidence as to 
facts within their personal knowledge, such as the veteran's own 
knee symptoms, and the family's observations of such symptoms.  
However, medical questions of diagnosis and etiology are within 
the province of trained medical professionals.  Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As laymen without the appropriate 
medical training or expertise, the appellant and his family are 
not competent to render persuasive opinions on medical matters 
such as the relationship between any current right knee arthritis 
and his inservice right knee injury.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layman is generally not capable of opining on matters 
requiring medical knowledge); Layno, 6 Vet. App. at 469-70.  

In addition, the Board finds that the veteran's statements and 
testimony regarding the military service etiology of his current 
right knee arthritis are not credible.  Although the service 
medical records document a right knee injury in January 1949, and 
the veteran's contemporaneous 1950 and 1951 letters noted 
unspecified knee complaints, the November 1949 examination showed 
no significant abnormalities of the extremities, bones, joints, 
muscles, feet, and gait, and the examiner noted no current 
defects from the January 1949 right knee internal derangement.  
Although on September 1950 examination the examiner noted a 
history of a knee injury 2 years ago, with the knee periodically 
giving way for a few months, this had caused no symptoms for the 
past 18 months, and was not currently considered disabling, and 
current examination showed no significant abnormalities of the 
extremities, bones, joints, muscles, feet, and gait.  Moreover, 
the lower extremities were normal on September 1951 separation 
examination. The Veteran claimed no right knee disability in his 
original November 1951 claim for VA disability compensation, 
shortly after separation from service.  In fact, he filed no 
claim for such right knee disability until November 2007, some 56 
years following discharge from service.  As the October 2008 VA 
physician pointed out in ascribing a post-service, age-related 
etiology to the veteran's bilateral knee arthritis, there was no 
documented contemporaneous evidence of any chronicity of right 
knee problems from the time of service discharge until the 1994 
arthroscopic surgery.  Although in June 2010 the veteran's sister 
and son stated that he began to have increased pain and swelling 
in the injured right knee in the early 1970s, this is a point in 
time 20 years or more following separation from service.

Given the abovementioned persuasive October 2008 medical evidence 
and the appellant's claims history, the Board, as fact finder 
with authority to place probative weight on certain aspects of 
the record that it finds persuasive, finds that the Veteran is 
not credible to the extent that he claims that his current right 
knee arthritis is related to or was caused by his 1949 inservice 
right knee injury.  Caluza v. Brown, 7 Vet. App. 498, 510-11 
(credibility can be generally evaluated by a showing of interest, 
bias, or inconsistent statements, and the demeanor of the 
witness, facial plausibility of the testimony, and the 
consistency of witness testimony).   

For all the foregoing reasons, the Board finds that the claim for 
service connection for right knee injury residuals must be 
denied.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claims, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for right knee injury residuals is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


